                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                          IN THE UNITED STATES DISTRICT COURT                             October 29, 2018
                           FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                   GALVESTON DIVISION



LISA MARIE SMITH,                                   §
                                                    §
                          Plaintiff,                §
                                                    §
v.                                                  §          CIVIL ACTION NO. G-17-0123
                                                    §
SWEENY INDEPENDENT SCHOOL                           §
DISTRICT,                                           §
                                                    §
                         Defendant.                 §



                                MEMORANDUM OPINION AND ORDER


       Plaintiff,          Lisa     Marie        Smith,   brings     this    action         against

defendant,         the Sweeny Independent School District                        ( "SISD") ,        for

discriminatory termination, failure to accommodate, and retaliation

in violation of the Americans with Disabilities Act, as amended, 42

U.S. C.      §   12111,    et seq.        ("ADA") ; for retaliatory termination in

violation of the Family and Medical Leave Act ("FMLA"), 29 U.S.C.

§    2601,       et seq.;       and for sexual harassment and retaliation in

violation          of     Title     VII     of     the    Civil     Rights       Act      of      1964

("Title VII"), as amended, 42 U.S.C.                       §    2000e-2, et seq.            Pending

before the court are Defendant SISD's Motion for Summary Judgment

("Defendant's MSJ")               (Docket Entry No. 35), Plaintiff's Response to

SISD' s      MSJ    ("Plaintiff's Response")               (Docket Entry No.             39),       and

Defendant's             Reply     to      Plaintiff's          Response     to    SISD' s           MSJ

("Defendant's Reply")               (Docket Entry No. 40).            For the reasons set

forth below, SISD's MSJ will be granted.
                                 I.     Standard of Review

      Summary judgment is authorized if the movant establishes that

there is no genuine dispute about any material fact,                           and the law

entitles it to judgment.                 Fed. R. Civ. P. 56(c).              Disputes about

material    facts       are     "genuine"       if   the    evidence    is    such   that    a

reasonable jury could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).                            The

Supreme Court has interpreted the plain language of Rule 56(c) to

mandate the entry of summary judgment "after adequate time for

discovery and upon motion,                   against a party who fails to make a

showing     sufficient          to     establish     the    existence    of     an   element

essential to that party's case, and on which that party will bear

the burden of proof at trial."                       Celotex Corp.      v.    Catrett,    106

s. Ct. 2 54 8   I   2 55 2 ( 19 8 6)

      A party moving for summary judgment "must                         'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant' s case."                    Little v. Liquid Air Corp. ,

37 F.3d 1069, 1075 (5th Cir. 1994)                   (en bane)   (quoting Celotex, 106

S.   Ct. at 2553-2554)                 "If the moving party fails to meet this

initial    burden,        the    motion must         be    denied,   regardless      of   the

nonmovant's response."                 Id.    If, however, the moving party meets

this burden,        Rule 56(c)         requires the nonmovant to go beyond the

pleadings       and     show      by     affidavits,        depositions,       answers      to

interrogatories, admissions on file, or other admissible evidence


                                               -2-
that specific facts exist over which there is a genuine issue for

trial.    Id.   In reviewing the evidence "the court must draw all

reasonable inferences in favor of the nonmoving party, and it may

not make credibility determinations or weigh the evidence."    Reeves

v. Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).

Factual controversies are to be resolved in favor of the nonmovant,

"but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts."      Little,

37 F.3d at 1075.    "[T]he nonmoving party's burden is not affected

by the type of case; summary judgment is appropriate in any case

'where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the nonmovant.'"

Id.   (quoting Armstrong v. City of Dallas, 997 F.2d 62, 67 (5th Cir.

1993)).


                          II.   Undisputed Facts 1

      SISD employed Smith as Special Programs Coordinator from 2001

until August of 2016. 2

      In 2003 or 2004 Smith began an extra-marital consensual sexual

relationship with Randy Miksch, SISD's Superintendent, that lasted


      1
      See Factual Background, Plaintiff's Amended Complaint, Docket
Entry No. 14, pp. 4-7; Summary Judgment Facts, Defendant's MSJ,
Docket Entry No. 35, pp. 2-5 ~~ 4-10; and Factual Background,
Plaintiff's Response, Docket Entry No. 39, pp. 9-17.
      2
     0ral/Videotaped Deposition of Lisa Marie Smith ("Smith
Deposition"), pp. 11:2-4, 47:20-48:3, Exhibit A to Plaintiff's
Response, Docket Entry No. 39-1, pp. 6, 24-25.

                                    -3-
until September of 2011 when Miksch's wife learned of it. 3                          Miksch

nevertheless continued to pursue Smith at work until at least 2014

when Betty Bartness, a friend of Miksch's son, began working near

Smith's desk. 4          Thereafter Miksch would drive by Smith's                    house. 5

        On January 7,          2016,   Smith requested and was placed on FMLA

leave        to   care   for   her     father    who   died on   February       1,    2016. 6

Thereafter, effective February 2, 2016, Smith was placed on FMLA

leave due to her own serious illness. 7

        When her FMLA leave expired on April 8,                      2016,    and Smith's
                                                                 8
doctors did not release her to return to work,                       Smith requested a

meeting with Superintendent Miksch,                    Assistant Superintendent of

Human Resources,           Gerald Nixon,          and HR Specialist          and Miksch's

Secretary, Janet Slaughter, to discuss her employment with SISD. 9



        3
            Id. at 86:18-87:15, 98:19-25, pp. 40-42.
        4
            Id. at 104:2-106:10, pp. 45-47.
        5
            Id. at 130:7-132:8, pp. 62-64.
        6
      Id. at 17:5-9, 19:5-8, pp. 9, 10.    See also Notice of
Placement on Family and Medical Leave, Defendant's Appendix to
SISD's MSJ ("Defendant's Appendix"), pp. 58-60, Docket Entry
No. 35-1, pp. 66-67.
        7
      Id. at 19:9-20:5, pp. 10-11. See also Notice of Placement on
Family and Medical Leave, Defendant's Appendix, pp. 61-63, Docket
Entry No. 35-1, pp. 69-71.
        8
      Id. at 22:23-26:8, 37:3-6, 43:11-23; Defendant's Appendix,
pp. 10-11, 14, 15, Docket Entry No. 35-1, pp. 14-15, 18, 19.
        9
      See April 22, 2016, email from Smith to Nixon, Exhibit 6 to
Transcription of    Videotaped Deposition of       Janet   Slaughter
("Slaughter Deposition") , Exhibit F to Plaintiff's Response, Docket
Entry No. 39-6, p. 31.

                                                -4-
The meeting was held on April 22, 2016, and at the meeting Smith

requested an accommodation of six weeks additional leave, hoping

that her doctors would allow her to return to work by then. 10      Smith

also asked to speak with HR Specialist Jackie Hornbeck because she

"wanted to apply for some type of disability either with Social

Security or TRS. 1111

     After the April 22nd meeting and again on April 27th, 12 Smith

submitted applications for paid leave from SISD,s sick leave bank
                                13
-- both of which were denied.          When Smith asked Nixon why her

requests for sick bank leave time were denied, he did not respond. 14

     In June of 2016 Smith applied for Social Security Disability

Benefits and Teacher Retirement Disability, which were granted. 15

     Smith,s employment ended on July 31, 2016, when her contract

expired without an offer of renewal from SISD. 16


     10
      Smith Deposition, p. 46:10-15, Exhibit          A to    Plaintiff,s
Response, Docket Entry No. 39-1, p. 23.
     11
       Id. at 50:2-6;   Defendant,s Appendix,    p.   17,    Docket Entry
No. 3 5-1, p. 21.
     12
      See Exhibit 12 to Slaughter Deposition, Exhibit               F   to
Plaintiff,s Response, Docket Entry No. 39-6, pp. 32-40.
     13
      See Exhibit 13 to Slaughter Deposition, Exhibit               F   to
Plaintiff,s Response, Docket Entry No. 39-6, pp. 41-43.
     14
      Transcription of Videotaped Deposition of Gerald Nixon
("Nixon Deposition 11 ) , pp. 99:16-100:22, Exhibit G to Plaintiff,s
Response, Docket Entry No. 39-7, pp. 46-47.
     15
      Smith Deposition, pp. 66:4-67:12, Exhibit A to Plaintiff,s
Response, Docket Entry No. 39-1, pp. 35-36.
     16
      Smith Deposition, p. 56:14-22; Defendant,s Appendix, p. 18,
Docket Entry No. 35-1, p. 22.   See also Defendant,s MSJ, Docket
Entry No. 35, p. 4 ~ 8 (stating that Smith,s employment ended
August 1, 2016).

                                 -5-
       On October 11, 2016, Smith filed a grievance with SISD against

former      Superintendent        Miksch     based   on   their   long-term      sexual

relationship. 17

       On October 13, 2016, Smith filled out an Intake Questionnaire

with the Equal Employment Opportunity Commission ("EEOC") , 18 and on

October      14,     2016,    Smith       filed    with   the   EEOC    a    Charge   of

Discrimination against SISD based on disability. 19                    On November 27,

2016, Smith filed with the EEOC an amended Charge of Discrimination

against SISD based on disability, sex, and retaliation. 20


                                    III.     Analysis

       SISD argues that it is entitled to summary judgment on Smith's

ADA claims because Smith is unable to present evidence capable of

establishing that she is a qualified individual with a disability,

that    SISD       failed    to   honor    Smith's    request     for    a   reasonable

accommodation, or that SISD's leave policy was not uniformly and

consistently applied to all employees; and that it is entitled to

summary judgment on Smith's Title VII claims because Smith is


       17
      Employee Complaint Form - Level One, Defendant's Appendix,
p. 83, Docket Entry No. 35-1, p. 91.
       18
      Exhibi t 1 to Plaintiff's Complaint, Docket Entry No. 1-2.
Although this and other exhibits are referenced in Plaintiff's
Amended Complaint (Docket Entry No. 14), they are only attached to
Plaintiff's Original Complaint (Docket Entry No. 1).
       19
      Exhibit 2 to Plaintiff's Complaint, Docket Entry No. 1-3.
See also Defendant's Appendix, p. 97, Docket Entry No. 35-1,
p. 107.
       20
       Exhibit 3 to Plaintiff's Complaint, Docket Entry No. 1-4.
See also Defendant's Appendix, p. 84, Docket Entry No. 35-1, p. 92.

                                             -6-
unable to establish a prima facie case of sexual harassment under

Title VII.         SISD also argues that Smith is unable to establish a

prima facie case of retaliation under the ADA, Title VII, or the

FMLA.         Smith argues       in response      that   SISD   is not       entitled to

summary judgment on her ADA, FMLA, or Title VII claims.


A.      SISD is Entitled to Summary Judgment on Smith's ADA Claims

        SISD argues that it is entitled to summary judgment on Smith's

ADA claims for disability discrimination because Smith was not a

qualified individual with a disability, and that even if she was,

SISD     granted     Smith's      only   requested       accommodation,        i.e.,    an

additional six weeks of leave. 21 Asserting that "Smith was entitled

to a reasonable accommodation of either a six-week extension of her

leave or placement in another available position for which she was

qualified, " 22 Smith argues that SISD is not entitled to summary

judgment on her ADA claims because she was qualified for the job, 23

she     suffered     an   adverse    employment      action     on   account     of    her

disability        when    SISD    "denied    her   requests     [for     a    reasonable

accommodation] and quit responding to her, failing to engage in the


      Defendant's MSJ, Docket Entry No. 35, pp. 6-10 ~~ 16-25;
        21

Defendant's Reply, Docket Entry No. 40, pp. 5-9.     Although SISD
also argues that it is entitled to summary judgment on plaintiff's
claim for retaliation under the ADA, see id. at 10-11 ~~ 26-28,
plaintiff has not alleged an ADA claim for retaliation.        See
Plaintiff's Amended Complaint, Docket Entry No. 14, pp. 8-9 ~~ 27-
38 ("Count One - ADAAA Claims of Discriminatory Termination and
Failure to Accommodate").
        22
             Plaintiff's Response, Docket Entry No. 39, p. 26.
        23
             Id. at 21-25.

                                            -7-
required interactive process, " 24 and she has raised fact                                issues

regarding pretext and that her disability was a motivating factor.                             25




       1.         Applicable Law

       "The ADA makes it unlawful for an employer to discriminate

against 'a qualified individual with a disability because of the

disability         of    such   individual          in    regard    to    job   application

procedures,         the hiring, advancement, or discharge of employees .

  . and other terms, conditions, and privileges of employment.'"

Rodriguez v. ConAgra Grocery Products Co., 436 F.3d 468, 474                                (5th

Cir. 2006)        (quoting 42 U.S.C.      §   12112(a)).         Plaintiff may establish

an ADA discrimination claim by using direct evidence or by using

the indirect method of proof set forth in McDonnell Douglas Corp.

v. Green,         93 S. Ct. 1817       (1973).       See Seaman v. CSPH,            Inc.,    179

F.3d 297, 300 (5th Cir. 1999).                 Direct evidence of discrimination

"is evidence that, if believed, proves the fact of discriminatory

animus without inference or presumption."                          Rachid v. Jack In The

Box,   Inc., 376 F.3d 305, 310 n.6                  (5th Cir. 2004).         Plaintiff has

not cited direct evidence of discrimination and does not argue that

this    is    a    direct     evidence   case.           Under   the     McDonnell    Douglas

framework          plaintiff     may     establish         a     prima     facie     case     of

discrimination based on disability by showing"' (1) that [s]he has

a disability;           (2)   that   [s]he was qualified for the                   job;    [and]



       24
            Id. at 25.
       25
            Id. at 25-26.

                                              -8-
(3)    that       [s]he was subject to an adverse employment decision on

account of h[er]          disability.'"      E.E.O.C. v. LHC Group,          Inc.,   773

F.3d 688, 697 (5th Cir. 2014).

        Discrimination           includes     failure     to     make      "reasonable

accommodations to the known physical or mental limitations of an

otherwise qualified individual with a disability . . . unless . . .

the accommodation would impose an undue hardship."                          42 u.s.c.

§     12112 (b) (5) (A).         To   establish   a     prima    facie     failure-to-

accommodate         claim,   a   plaintiff    must    cite     evidence    capable    of

proving:          "(1)   the plaintiff is a       'qualified individual with a

disability;'         (2) the disability and its consequential limitations

were 'known' by the covered employer; and (3) the employer failed

to make 'reasonable accommodations'               for such known limitations."

Feist v. Louisiana, Department of Justice, Office of the Attorney

General, 730 F.3d 450, 452 (5th Cir. 2013).


        2.        Application of the Law to the Undisputed Facts

        SISD does not dispute that Smith is disabled or that it knew

about her alleged disability and physical limitations.                     At issue is

whether Smith was a "qualified individual," and whether SISD failed

to provide her a reasonable accommodation and/or failed to engage

in the interactive process to identify a reasonable accommodation. 26

        An employee is a "qualified individual" under the ADA if she,

"with        or   without    reasonable      accommodation,       can     perform    the


                                                                            ~~
        26
      Defendant's MSJ, Docket Entry No. 35, pp. 5-10                             11-25;
Plaintiff's Response, Docket Entry No. 39, pp. 21-25.

                                            -9-
essential functions of the employment position that such individual

holds or desires."             42   u.s.c.     §    12111(8)        See Turco v. Hoechst

Celanese Corp.,          101 F.3d 1090, 1093             (5th Cir. 1996)         (per curiam)

("To        avoid    summary    judgment           on   whether     he     is    a    qualified

individual,         [plaintiff] needs to show 1) that he could perform the

essential       functions      of   the    job in spite           of     his    disability or

2)    that a reasonable accommodation of his disability would have

enabled him to perform the essential functions of the job.").

       SISD argues that Smith was not a qualified individual because

"[a]n essential function for nearly every job is the ability to

appear for work, " 27 and "[w] hen an employee's physician will not

release them to return to work, they are not a qualified individual

under the act." 28         SISD argues that Smith's "deposition testimony

and doctors statements clearly indicate that she could not perform

the    essential         functions        of     her    job,   even       with       reasonable

accommodations, and therefore was not a qualified individual under

the ADA. " 29       Asserting that Smith "produced no evidence whatsoever

that she would have been able to perform the essential elements of

her    job          or   any   other       job          with   or      without       reasonable

accommodations," 30 SISD argues that Smith "has failed to meet her


       27
            Defendant's MSJ, Docket Entry No. 35, p. 7 , 18.
       28
            Id. , 19.
       29
            Id. at 8 , 21.
       30
            Defendant' s Reply, Docket Entry No. 4 0, p. 6 , 9.

                                               -10-
burden of production in response to           [its MSJ]    on this issue, and

therefore, her ADA claim cannot survive." 31

      Smith testified at her deposition that               she was   unable     to
                                                                                32
perform the functions of her job as Special Programs Coordinator,

but   argues     that   "the   controlling   question     is   whether   a   brief

extension of a leave of absence or job reassignment would have been

reasonable accommodations for Smith. " 33         Smith argues that "[t] he

record clearly demonstrates that [she] asked for a brief extension

of her leave of absence." 34        Smith argues that

      [i]n this case, granting [her] leave for six weeks, as
      she   requested,    would   have    been   a   reasonable
      accommodation. In fact, it is what Sweeny ISD offered to
      her (Ex. G., Nixon Dep. 90-91), but then denied without
      explanation. Even more troubling, her request was denied
      despite Sweeny ISD having previously granted paid leave
      from the sick bank for all requests with only two
      exceptions by one employee relating to an elective lap
      band surgery and resulting complications.    (Ex. E, Sick
      Leave Bank Policy Produced by Sweeny ISD.)    Nixon could
      not articulate any basis for his decision to deny Smith's
      appeal of the denial of her sick leave bank request.
      (Ex. G, Nixon Dep. at 54-55.)     He did not even recall
      what he considered to make his decision. Id. at 99-100.


      31Id.


      32
       Smith Deposition, p. 34:2-3 (Smith stated, "I could not work
in my capacity at work, no, in what it required of me, no."), and
60:23-61:3 ("Q.       . Did you -- did you believe that you were
capable of going back to work before          in that time period
between, say, June 1st and July 31st? A. Capable, yes.     If I had
had accommodations, depending on the job. Not the job that I had,
I know that I couldn't have done that job."), Defendant's Appendix,
pp. 13 and 19-20, Docket Entry No. 35-1, pp. 17 and 23-24.
      33
           Plaintiff's Response, Docket Entry No. 39, p. 21.
      34
           Id. at 23.

                                      -11-
     He just knew that he did not respond to her requests for
     information.   Id.      . Nixon does not remember why a
     six-week leave was not a reasonable accommodation for
     Smith.  (Ex. G, Nixon Dep. at 65.) He does not remember
     thinking "one way or the other" about whether her request
     should be granted. Id. at 77. He had no opinion on the
     issue.   Id. at 79.   He does not remember her six-week
     request coming up at their April 22 meeting. Id. at 94.
     But he does remember [that] granting her leave from the
     sick bank leave was discussed.   Id. 35

Asserting that she "also asked for a different position with the

school     district," 36     Smith   also     argues   that   Nixon    and   Miksch

"suggested [she] might could be a teacher's aid." 37                  Smith argues

that after the April 22, 2016, meeting, "no one with [SISD] reached

out to her again to discuss her requested accommodations,                    other

than to summarily tell her that her request for sick leave was

denied and the denial was upheld by Nixon." 38                Asserting that she

asked for reasonable accommodations, Smith argues that SISD "denied

her requests and quit responding to her, failing to engage in the

required interactive process." 39


              (a)   SISD Engaged in the Interactive Process and Granted
                    Smith's Request for Six Weeks of Unpaid Leave

     "'An     employee       who   needs     an   accommodation   because     of   a

disability has         the   responsibility of      informing her employer.'"


     35
          Id. at 23-24.




     38
          Id. at 25.



                                           -12-
Griffin, Sr. v. United Parcel Service, Inc., 661 F.3d 216, 224 (5th

Cir. 2011)    (quoting E.E.O.C. v. Chevron Phillips Chemical Co., LP,

570 F.3d 606, 621 (5th Cir. 2009)).              Once an employee requests an

accommodation for a disability, ADA regulations state that "it may

be necessary for the           [employer]   to initiate an informal,           inter-

active process" designed to identify reasonable accommodations.                    29

C.F.R.   §   1630.2 (o) (3).      See also Taylor v.           Principal Financial

Group, Inc., 93 F.3d 155, 165 (5th Cir.), cert. denied, 117 S. Ct.

586 (1996)    ("[T]he employee's initial request for an accommodation

         triggers the employer's obligation to participate in the

interactive process of determining one.").                    "[W]hen an employer's

unwillingness to engage in a good faith interactive process leads

to a failure to reasonably accommodate an employee,                    the employer

violates the ADA."       Cutrera v. Board of Supervisors of Louisiana

State    University,    429     F.3d    108,    112    (5th    Cir.   2005)   (citing

Loulseqed v. Akzo Nobel Inc., 178 F.3d 731, 736 (5th Cir. 1999)).

But failure to participate in an interactive process does not alone

constitute a violation of           the ADA.          See Picard v.     St.   Tammany

Parish Hospital, 423 F. App'x 467, 470 (5th Cir. 2011)                  (per curiam)

(rejecting argument that failure to engage in interactive process

constitutes a per se violation of the ADA) .              "' [A] n employer cannot

be found     to have violated the ADA when responsibility for                     the

breakdown of the "informal,            interactive process" is traceable to

the employee and not the employer.'"              Griffin, 661 F.3d at 224.


                                         -13-
        Although       Smith argues   that    SISD   failed   to    engage    in   the

interactive process, her own evidence contradicts that argument by

showing that SISD officials did, in fact, meet with her to discuss

her limitations and that SISD provided Smith the only accommodation

that she requested, i.e., a six-week extension of unpaid leave.                     In

pertinent part, Smith testified that after receiving an April 18,

2016, letter from SISD's Director of Human Resources, Gerald Nixon,

reminding her that her FMLA leave had ended on April 8, 2016, and

that unless she could be released to return to work by April 25,

2016, SISD would move forward with reassignment for her position,

and he would recommend that her employment be terminated, 40 Smith

asked        to meet   with SISD   officials    and   did meet       with    them on

April 22, 2016, to discuss her future with SISD. 41                At the April 22,

2016, meeting Smith discussed her limitations with SISD officials

and asked them to hold a job -- her position or another position --

for her until she was able to return to work.                 Smith testified:

        Q.      Okay.  On or about April 22nd, how's that, you had
                a meeting. Who'd you have a meeting with?

     A.         It was Gerald Nixon, Randy Miksch, Janet Slaughter,
                and at one point she brought in Jackie Hornbeck.

     Q.         Okay.  And what -- who set up this meeting?                  Did
                you request the meeting?


     40
      See April 18, 2016, Letter to Lisa Smith from Gerald Nixon,
included in Exhibit G to Plaintiff's Response, Docket Entry
No. 39-7, p. 55.
     41
      Smith Deposition, pp. 45:22-46:9, Exhibit A to Plaintiff's
Response, Docket Entry No. 39-1, pp. 22-23.

                                       -14-
A.   I requested the meeting.

Q.   Okay.  And what -- why -- why did you request the
     meeting?



Q.   Okay.    What         why did you    request   the      the
     meeting?

A.   To see about where we stood, where I stood with the
     district .    . I wanted to know, because I wasn't
     able to return to work, am I still an employee,
     what is my future here, can you please hold my job
     open for me with a temporary until I can return
     basically is why I was going to ask them to please
     hold it for me.

Q.   Okay.    And -

A.   Or at least      my   job,   my   job.   Maybe   not   that
     position.

Q.   But --

A.   Probably not that position.

Q.   Okay.

A.   But a job with the district, because I had been
     there so long, I didn't want to lose my job.

Q.   Okay.   So you requested that they -- they hold a
     job open; not -- not necessarily your position, but
     -- but just have a position for you?
A.   Yes. And I believe I asked for six weeks.

Q.   Six weeks?

A.   In hopes that the doctor would release me.

Q.   Okay.  And how did they respond?         So you asked
     or I'm sorry.  Stop.

     You asked for six weeks additional time?

A.   Yes.


                              -15-
Q.         Okay.   And that was on April 22nd?

A.         I believe.

Q.         Right -- that -- right --

A.         Yes.

Q.             around there?   Okay.   So that would put it,
           let's see, somewhere in May or maybe the beginning
           of June, I guess, the beginning of June. So you're
           -- you're requesting until then to be able -- to be
           off work until somewhere around the beginning of
           June?

A.         Six weeks, whatever that would have been.   I don't
           know.   I didn't -- I just knew six weeks may be
           enough for my doctors to go and release me.

Q.         Okay.   And so that -- how did they respond?

A.         I don't recall exactly who said what, but they were
           talking about a different position that didn't
           require so much cognitive thought with it, numbers
           and calculations and budget information. Something
           like a teacher's aid is what they had said.

Q.         Okay.  And so they agreed to the six -- to holding
           your job for six weeks?

A.         I don't recall them agreeing to hold the job for
           six weeks, no.  I just remember them saying that I
           could possibly do another position, like they would
           look to see what other positions that would be
           available that I possibly could do. 42



Q.         But you asked for six weeks additional time?

A.         Yes.

Q.         And they -- nobody in the meeting said,   "No, we're
           not going to do that"?



42
     Id.   at 44:12-47:19, pp. 21-24.

                                -16-
     A.       No.

     Q.      Okay.  And, in fact, they -- they didn't fire you
             in May or June; is that correct?

     A.      No.

     Q.      Okay. So they essentially held it open for the six
             weeks that you requested?

     A.      They did       it is so not clear to me about my
             employment after that meeting. So I'm going to say
             yes, they did, because I thought I had my job.
             Even as I went to my doctor's appointment in
             August, I hadn't been told differently.      So I
             thought that they were holding it for me. 43



     Q.      So you -- you -- you asked for the six weeks at the
             meeting?

     A.       (Nodding affirmatively.)

     Q.      And then those six weeks expired,      which you were
             still employed?

     A.      Yes. 44

     This testimony from Smith's deposition establishes that during

the April 22,       2016,   meeting Smith asked SISD to hold a position

open for her for six weeks in hopes that she would be able to

return to work then,         that SISD officials discussed with her the

possibility of reassigning her to a different position that would

better suit her abilities, and that SISD extended her unpaid leave

for at least the six weeks she requested.         Although Smith argues



     43
          Id. at 49:8-23, p. 26.
     44
          Id. at 60:7-12, p. 32.

                                     -17-
that following the April 22,                2016,    meeting she applied for six

weeks of paid leave from the district's sick leave bank and that

SISD "denied her requests and quit responding to her,                                failing to

engage in the required interactive process," 45 Smith has failed to

cite any evidence capable of establishing either that she requested

six weeks of paid leave from the sick leave bank as a reasonable

accommodation for her disability, or that receiving six weeks of

paid    leave       would     have     constituted       a    reasonable          accommodation

because receiving six weeks of paid leave would have enabled her to

perform the essential functions of her job or any other job that

SISD had available.               See Turco,       101       F.3d at       1093    (defining a

"reasonable accommodation" as an accommodation that would allow the

employee       to     perform    the    functions    of       her     position or      another

available       position) .          Moreover,     the       ADA    does    not     require     an

employer to allow a disabled employee to take indefinite leave for

purposes of accommodation.                 See Bennett v.             Calabrian Chemicals

Corp., 324 F. Supp. 2d 815, 837-38 (E.D. Tex. 2004).


                (b)    Plaintiff Has Failed to Cite Evidence Capable of
                       Establishing that Reasonable Accommodations Existed

       Smith argues that during that April 22,                         2016,      meeting,    the

possibility of her working in a different position was discussed, 46

and    that     Nixon    or     Miksch    "suggested          [she]    might       could   be   a


       45
            Plaintiff's Response, Docket Entry No. 39, p. 25.
       46
            Id. at 24.

                                            -18-
teacher's aid. " 47    Smith argues that she requested reassignment to

a   different position,    but this argument   is contradicted by her

deposition testimony that when her six weeks of extended leave

ended, she did not ask SISD for additional leave or for any other

type of accommodation.      In pertinent part Smith testified:

      Q.             [D]id you have any contact between when the
              six weeks expired, which would have been June, six
              weeks that you requested, and the end of July, did
              you have any contact with the district?

      A.      I don't recall if I had any kind of contact or not.

      Q.      Did you call them and say,      "Hey, I'm          I'm
              requesting some additional leave time"?

      A.      No.

      Q.      Did you call and say -- or e-mail and ask,     "Do you
              have a position that I can fill"?

      A.      No. 48


      Q.             Did you -- did you believe that you were
              capable of going back to work before       in that
              time period between, say, June 1st and July 31st?

      A.      Capable,  yes.    If I had had accommodations,
              depending on the job.   Not the job that I had, I
              know that I couldn't have done that job.

      Q.      What accommodations were -- would you have needed?

      A.      I would have to arrive late some days.     I would
              need frequent restroom breaks.   Some days I would
              need off for doctors' appointments because I have
              so many doctors' appointments. I would have had to
              have quite a few days off. So it would had to have
              been a position that allowed for that.


      47Id.


      48
      Smith Deposition, p. 59:3-14, Exhibit         A   to   Plaintiff's
Response, Docket Entry No. 39-1, p. 31.

                                   -19-
         Q.      Did -- did you -- in that time period, did you --
                 did you tell anyone at the district that "here's
                 the accommodations I need, to you have a job that
                 suits this"?
                                               49
         A.      No,    I didn't.

         This testimony from Smith's deposition establishes that she

did not ask SISD for a different position, did not inform SISD of

the accommodations that she needed in order to fill a different

position, and did not identify an available position that she would

have been qualified to fill.                    An employee seeking reassignment to

a different position as a reasonable accommodation bears the burden

of   showing        that     an    available          position       existed,      that   she    was

qualified         for    the      position,         and      that    she   could      perform    the

essential duties of that position with or without accommodations.

See Griffin v. United Parcel Service, Inc., 661 F.3d 216, 224 (5th

Cir. 2011)        (quoting Jenkins v. Cleco Power, LLC, 487 F.3d 309, 315

(5th Cir. 2007)            ('"An employee who needs an accommodation because

of   a        disability        has     the         responsibility         of   informing        her

employer.'")).


         3.     Conclusions

      The        summary        judgment        evidence            establishes       that     after

February 2, 2016, the date that Smith began FMLA leave for her own

serious illness, she was unable to work at her previous position as

Special Programs Coordinator,                       and that on April           22,    2016,    SISD


      49
           I d . at 6 0 : 2 3 - 61 : 16 , pp . 3 2 - 3 3 .

                                                    -20-
officials met with Smith to discuss her future.                             At the April 22,

2016,    meeting,       Smith requested a            six-week extension of                  unpaid

leave, and SISD officials raised the possibility that she could be

reassigned to a           different position as              a    teacher's          aid.      SISD

continued Smith's unpaid leave not just for the six weeks that

Smith requested,         but until July 31,            2016,      when Smith's contract

expired without an offer of renewal and Smith's employment with

SISD ended.       Smith argues that SISD wrongfully failed to accommo-

date her disability and to engage in the interactive process needed

to identify a reasonable accommodation, but Smith testified that

she never asked SISD to extend her unpaid leave beyond the six

weeks    that    she    requested and received at                  the April          22,     2016,

meeting, and that she never applied for any available position at

SISD     that    she     would    have   been        qualified         to     fill     with     the

accommodations she needed.               This evidence establishes that SISD

engaged     in    an     interactive     process        to       identify       a     reasonable

accommodation and granted the only accommodation Smith requested.

Because Smith fails to identify any available position at SISD that

she     would    have    been    qualified      to    perform          with    or     without     a

reasonable accommodation, the court concludes that Smith has failed

to cite evidence from which a reasonable fact-finder could conclude

that she was a qualified individual under the ADA.                            Absent evidence

from which a        reasonable fact-finder could conclude that a                                job

existed to which she could have been reassigned as a reasonable

accommodation,          Smith    has   failed    to    raise       a    genuine        issue     of

                                          -21-
material     fact   for   trial   on her ADA   claims   for   discriminatory

termination, failure to accommodate, and failure to engage in the

interactive process.        See Burch v. City of Nacogdoches,      174 F.3d

615, 622 n.11 (5th Cir. 1999)        (affirming summary judgment for the

defendant because the plaintiff "never agreed to or even requested

a    reassignment   to a    particular position"    and   "never requested

clearance from his treating physician for any prospective jobs").

Accordingly,    SISD's motion for summary judgment on Smith's ADA

claims will be granted.


B.     SISD is Entitled to Summary Judgment on Smith's Title VII
       Claims for Failure to Exhaust Administrative Remedies

       Smith has asserted Title VII claims for a sexually hostile

work environment and for retaliation. 50        Smith alleges:

       40.   Miksch's ongoing pursuit of Smith before, during
             and after their so-called "relationship" when he
             controlled the terms of that relationship and
             dictated sexual acts and/or physical intimacy in
             the workplace violated Title VII.      His conduct
             constituted a hostile work environment based on her
             gender and was severe and pervasive. See 42 U.S.C.
             § 2000e-2.

       41.   Miksch's   conduct  constituted  a   violation of
             Title VII.   Plaintiff seeks all allowable damages
             for harassment under Title VII .



       43.   Smith complained to Assistant Superintendents and
             the Business Office Manager about Miksch's affair
             with her and his continued pursuit of her.


       50
        Plaintiff's Amended Complaint, Docket Entry No. 14, pp. 9-10
~~   39-45.

                                     -22-
        44.         The termination of her employment occurred soon
                    after those complaints were made and because of
                    them - the SISD Board wished to ignore and chose to
                    disbelieve the egregious conduct of Miksch.

        45.         Smith also was denied sick bank leave as a further
                    act of retaliation.    The denial of her request
                    simply was nonsensical given she was encouraged to
                    apply for it and clearly was qualified.         It
                    evidences SISD's retaliatory intent for her having
                    complained about Miksch. 51

        SISD argues that it is entitled to summary judgment on Smith's

Title VII claims because Smith failed to exhaust her administrative

remedies . 52              Smith   responds    that     she    timely    exhausted      her

administrative              remedies   and,   if     not,   equitable    tolling     should

apply. sJ

        In         an    employment    discrimination       case   the   plaintiff     must

exhaust all administrative remedies before pursuing her claims in

federal court.              Taylor v. Books A Million, Inc., 296 F. 3d 376, 379

(5th Cir.           2002)    (citing Dao v. Auchan Hypermarket,            96 F.3d 787,

788-89 (5th Cir. 1996)).                 A plaintiff exhausts her administrative

remedies when she files a timely charge of discrimination with the

EEOC.        Dao, 96 F.3d at 788-89 (noting that although filing a claim

with the EEOC is not a                  jurisdictional prerequisite,          it    "'is a

precondition to filing suit in district court'"                      (quoting Cruce v.

Brazosport Independent School District, 703 F.2d 862, 863 (5th Cir.


        51
             Id.    ~~   40-41, 43-45.
        52
             Defendant's MSJ, Docket Entry No. 35, pp. 11-12                 ~~    29-35.
        53
             Plaintiff's Response, Docket Entry No. 39, pp. 17-20.

                                              -23-
1983))).          As a general rule,              discrimination victims must file a

charge        with      the   EEOC    within        180   days      of      when     the    unlawful

employment           practice      occurred.        42    U.S.C.       §       2000e-5 (e) (1).     In

deferral states, such as Texas, an exception to this general rule

applies and an individual must file a charge within 300 days of the

allegedly discriminatory act.                      See 42 U.S. C.          §   2000e-5 (e) (1),     29
                                             54
U.S.C.       §§   626(d) and 633(b)                The limitations period for filing

a charge of discrimination with the EEOC starts to run from the

date the discriminatory act occurs or the date that the plaintiff

knows        or   reasonably         should       know    of   the         discriminatory         act.

Delaware State College v. Ricks,                      101 S.     Ct.       498,    503-04    (1980);

Merrill v. Southern Methodist University,                           806 F.2d 600,           605   (5th

Cir. 1986).            A failure to exhaust administrative remedies is a bar

to   filing        a    lawsuit.       See        Hernandez    v.      Metropolitan          Transit

Authority of Harris County,                   673 F. App'x 414,                416 n.1     (5th Cir.

2016)        (citing Price v. Choctaw Glove                &   Safety Co., 459 F.3d 595,

598 (5th Cir. 2006)).

        Smith filed her first EEOC charge alleging only disability

discrimination on October 14, 2016. 55                     Smith filed her amended EEOC

alleging disability and sex discrimination,                                and retaliation on


        54
      Neither party to this suit disputes                                   that    this     300-day
exception applies to the instant case.
        55
      Exhibi t 2 to Plaintiff's Complaint, Docket Entry No. 1-3.
See also Defendant's Appendix, p. 97, Docket Entry No. 35-1, p.
107.

                                                  -24-
November 27, 2016. 56              Citing Manning v. Chevron Chemical Co., LLC,

332 F.3d 874, 878 (5th Cir. 2003), SISD argues that because Smith's

"amended charge                alleged different          facts,      and raised new           legal

theories           it   does     not   relate      back    to   the    original      charge      for

purposes of tolling the required time period." 57                            SISD argues that

because Smith's claims of sex discrimination and retaliation under

Title VII relate to events that occurred more than 300 days before

November 27, 2016, they fail as a matter of law. 58

        Generally,         amendments that raise a new legal theory do not

"relate back" to an original charge of discrimination.                               Id. (citing

EEOC v. Mississippi College, 626 F.2d 477, 483-84                             (5th Cir. 1980)

(observing that "[b]ecause [the claimant's] allegations of racial

discrimination do not relate to or grow out of the allegations of

sex discrimination advanced in the original charge, that aspect of

the amended charge does not relate back to the time of filing of

[the]        original      charge") ) .          This    rule   has    an    important      policy

justification.              One of      the      central purposes of           the      employment

discrimination            charge       is   to    put     employers     on    notice      of   "the

existence and nature of the charges against them."                                Id.     (quoting

EEOC v. Shell Oil Co., 104 S. Ct. 1621, 1635 (1984))                                    Therefore,



        56
       Exhibit 3 to Plaintiff's Complaint, Docket Entry No. 1-4.
See also Defendant's Appendix, p. 84, Docket Entry No. 35-1, p. 92.
        57
             Defendant's MSJ, Docket Entry No. 35, p. 12                      ~   32.
        58
             Id.   ~~   33-35.

                                                  -25-
employees must inform their employers from the outset about their

claims of discrimination.               Id. at 878-79.

       Smith argues that her "Intake Questionnaire is sufficient to

constitute a charge of discrimination." 59                    Citing Stone v. Academy,

Ltd., 156 F. Supp. 3d 840               (S.D. Tex. 2016), Smith argues that an

Intake Questionnaire with more factual details than a later-filed

charge       can constitute a          charge     timely filed within the             filing

deadline. 60      Smith argues that treating her intake questionnaire as

a charge would be consistent with the Supreme Court's directive in

Federal Express Corp. v. Holowecki, 128 S. Ct. 1147, 1160 (2008),

that    "'documents filed by an employee with the EEOC should be

construed,       to    the    extent    consistent with permissible             rules     of

interpretation,            to protect the       employee's rights           and statutory

remedies. '" 61

       When considering whether a plaintiff has adequately exhausted

administrative             remedies,     courts    in       the   Fifth     Circuit    have

determined       that       unverified    intake     questionnaires         submitted     by

pro    se     complainants       may   constitute       a    charge   for    purposes     of

satisfying the time limitation for filing a charge.                         See Stevenson

v. LaSalle Corrections Transportation, LLC, No. 3:13-CV-2105, 2015

WL 11120728,          *2   (N.D. Tex. April 21,         2015)     (determining that an

unverified questionnaire constituted a charge); Wolf v. East Texas

       59
            Plaintiff's Response, Docket Entry No. 39, p. 17.
       60
            Id. at 19.
       61
      Id. (citing Stone, 156 F. Supp. 3d at 845 (quoting Holowecki,
128 S. Ct. at 1160).

                                            -26-
Medical    Center,    515     F.    Supp.     2d    682,    688-89   (E.D.      Tex.    2007)

(construing questionnaire as timely charge where plaintiff later

filed a    charge of        discrimination           "concerning     the   same     factual

allegations");       Stone,    156      F.   Supp.    3d at     843-45     (holding EEOC

unverified       intake        questionnaire               constituted       charge        of

discrimination where plaintiff) .                  In Stone the court observed that

     [t]he Fifth Circuit has recognized that an intake
     questionnaire that informs the EEOC of the identity of
     the parties and describes the alleged discriminatory
     conduct in enough detail to enable the EEOC to issue an
     official notice of charge to the respondent is sufficient
     to set the administrative machinery in motion.

Stone,    156   F.   Supp.         3d   at   843     (citing    Conner     v.     Louisiana

Department of Health & Hospitals, 247 F. App'x 480, 481 (5th Cir.

2007))    (quoting Price v. Southwestern Bell Telephone Co., 687 F.2d

74, 7 8 (5th Cir. 1982)            (internal quotations omitted)) .

     In    pertinent    part        Smith made        the    following     statement       in

response to question 5 on her Intake Questionnaire asking "What

happened to you that you believe was discriminatory?                            Include the

date(s) of harm, the action(s), and the name(s) and title(s) of the

person(s) who you believe discriminated against you.":

     B.     Date: Sept. 2003-Sept. 2011

            Action: Relationship with Superintendent.    I have
            notes he left on my desk that my boss and co-worker
            read without my knowledge.    Unwanted pursuing of
            relationship.

            Name and Title of Person (s)                    Responsible:        Randy
            Miksch, Superintendent. 62


     62
      Intake Questionnaire,              Exhibit 1 to Plaintiff's Complaint,
Docket Entry No. 1-2, p. 3.

                                             -27-
While this information on Smith's Intake Questionnaire identified

Miksch as someone who had discriminated against her, neither her

statement that the alleged discrimination occurred from September

2003 to September 2011,             i.e.,   over five years before October 13,

2016,        the date she completed the Intake Questionnaire,                 nor her

description of the allegedly discriminatory conduct provided any

information about acts              that occurred within the 300-day charge

filing period that would have enabled the EEOC to issue an official

notice        of   charge    to   the   respondent   to   set   the   administrative

machinery in motion.              See Stone, 156 F. Supp. 3d at 843.

        Alternatively, Smith argues that equitable tolling should be

applied by this court because "Smith was misled by the EEOC about

her sexual harassment charge." 63             In support of this argument Smith

cites her own declaration in which she states:

        I went to the Houston office of the [EEOC] on October 13,
        2016. I think I took the intake questionnaire home with
        me and filled it out.   I had to go back on October 14.
        I met with a female employee, Marina Guerra. She looked
        at my intake questionnaire. I even showed her the notes
        and letters Randy sent me.   She read them, but she told
        me that she did not think that I should claim sexual
        harassment.   I do not remember her exact words, but it
        was essentially because of the timing -- the deadline to
        file a charge. 64

Citing Manning,             332   F.3d at   880,   Smith argues       that   equitable

tolling should apply because the EEOC misled her not to mark the


        63
             Plaintiff's Response, Docket Entry No. 39, p. 17.

      Smith Declaration ~ 10, Exhibit D to Plaintiff's Response,
        64

Docket Entry No. 39-4, p. 4.

                                            -28-
box for harassment because the affair with Miksch ended in 2011.

Smith asserts that she had no idea she should mark "continuing

action" or that she should push back on the EEOC's advice because

Miksch pursued her for years after the affair ended. 65

      In Manning the Fifth Circuit stated that "[w]e apply equitable

tolling when an employee seeks information from the EEOC, and the

organization gives the individual incorrect information that leads

the   individual     to   file   an untimely charge."     332     F.3d at   881

(citing Ramirez v. City of San Antonio, 312 F.3d 178, 184 (5th Cir.

2002)).      Smith states that the EEOC employee did not think that she

should claim sexual harassment because of the deadline for filing

a charge.       Since, however, Smith's intake questionnaire is dated

October 13, 2016, while the dates she stated Miksch discriminated

against her were from September 2003 to September 2011, the EEOC

did not      give   her   incorrect   information because   the     dates   she

alleged the discrimination occurred were well before the 300-day

period for filing an EEOC charge.            Because Smith does not allege

that the EEOC gave her any incorrect information with respect to

the proper time for filing her charge,           this basis for equitable

tolling does not apply in this case.           Smith's Title VII discrimi-

nation claims are therefore time-barred for             failure    to exhaust

administrative remedies.



      65
           Plaintiff's Response, Docket Entry No. 39, p. 20.

                                      -29-
C.   SISD is Entitled to Summary Judgment on Smith's FMLA Claims
     for Retaliatory Termination and Denial of Sick Bank Leave

     Smith has asserted FMLA claims for retaliatory termination and

retaliatory denial of sick bank leave. 66          Smith alleges:

     48.      Smith was eligible for and took a qualifying leave
              of absence under the FMLA.

     49.      SISD denied her restoration to the same                   or
              equivalent position as prescribed in the FMLA.

     50.     Smith's termination upon her return from FMLA leave
             was in retaliation for her having taken this leave.
             29 U.S.C. § 2615 (a) (2).  There is close temporal
             proximity to Smith's FMLA leave and the decision to
             terminate her employment.   Further, she was denied
             sick bank leave in retaliation for her having taken
             FMLA leave. 67

     SISD     argues   that   it   is   entitled   to   summary   judgment      on

plaintiff's FMLA retaliatory termination claim because Smith cannot

establish a prima facie case under the FMLA, and because SISD had

a valid non-retaliatory reason for terminating Smith's employment,

i.e., Smith failed to comply with SISD's policy requiring her to

provide a physician's statement indicating that she was fit for the

resumption of regular duties following her FMLA leave. 68              Although

SISD seeks summary judgment on all of Smith's claims, SISD had not

made any different or additional argument in support of its motion

for summary judgment on Smith's FMLA claim for denial of sick bank


     66
          Plaintiff's Amended Complaint, Docket Entry No. 14, p. 10.

      Id. at 11 ~~ 48-50.
     67
                                   See also Plaintiff's Response, Docket
Entry No. 39, pp. 28-29.
     68
          Defendant's MSJ, Docket Entry No. 35, pp. 16-17         ~~   46-52.

                                        -30-
leave.       Citing Tapia v. Michaels Stores, Inc., 553 F. Supp. 2d 708,

715 (W.D. Tex. 2008), Smith responds that "[t]he summary judgment

record contains sufficient evidence of pretext and/or that Smith's

absence       was    a    motivating   factor    in Defendant's         denial   of   her

request for sick leave, a leave of absence, and the termination of

her employment to warrant denial of summary judgment. " 69


       1.      Applicable Law

       The     FMLA       allows   eligible     employees     working      for   covered

employers to take temporary leave for medical reasons without risk

of losing their employment.              See 29 U.S.C.        §   2601(b) . 70   It also

contains       a    provision protecting         employees    from     retaliation or

discrimination for exercising FMLA rights.                   Mauder v. Metropolitan

Transit Authority of Harris County, Texas, 446 F.3d 574, 580 (5th

Cir.    2006).           "The   Fifth Circuit applies        the McDonnell Douglas

framework to analyze retaliation claims under the FMLA, noting that

'there is no significant difference between such claims under the

FMLA and similar claims under other anti-discrimination laws.'"

Hunt v. Rapides Healthcare System, LLC, 277 F.3d 757, 768 (5th Cir.

2001) .       Therefore,        in order to establish a prima facie case of


       69
            Plaintiff's Response, Docket Entry No. 39, p. 29.
       70
       The FMLA applies to private-sector employers with fifty or
more employees.   29 U.S.C. § 2611(4) (A) (i). An employee who has
worked for a covered employer for at least 1250 hours during the
preceding twelve months is eligible for FMLA leave.      29 U.S. C.
§ 2611 (2) (A). SISD does not dispute either that it is a covered
employer or that Smith was eligible for FMLA leave.

                                          -31-
retaliation Smith must show that:                       (1) she was protected under the

FMLA;        (2)    she suffered an adverse employment action; and (3)                      the

adverse decision was made because she took leave to which she was

entitled under the FMLA.                 Id.      Once she establishes a prima facie

case the burden shifts to SISD to articulate a                              legitimate non-

retaliatory reason for its employment actions.                            Id.     Thereafter,

the burden shifts back to Smith to "adduce evidence that would

permit a reasonable trier                  [of]    fact to find that the proffered

reason is a pretext for retaliation."                      Medina v. Ramsey Steel Co.,

Inc., 238 F. 3d 674,             684    (5th Cir. 2001).        This requires Smith to

demonstrate that the adverse employment actions would not have

occurred "but for" the protected activity.                          Id.


        2.          Application of the Law to the Undisputed Facts

        Smith has satisfied the first two elements of her prima facie

case for her FMLA retaliation claims:                      She was protected under the

FMLA and suffered adverse employment actions, i.e., termination (or

failure            to   renew   her    employment       contract)     and    denial    of   her

application for sick bank leave.                        At issue is whether Smith has

cited evidence capable of establishing that SISD made the adverse

employment decisions because she sought protection under the FMLA.

This     causal          link   element     is     "established       when      the   evidence

demonstrates that 'the employer's decision[s were]                                    based in

part on knowledge of the employee's protected activity.'"                              Medina,

238    F.3d at           684.    SISD argues        that    Smith    "fails     to    show any

                                                 -32-
evidence that her termination was due to her taking FMLA leave.                   On

the contrary, Smith acknowledges that her leave expired on April 8,

2016, and that she could not return to work upon the expiration of

her leave. " 71

      In response Smith recites the elements of a prima facie case,

but fails to cite any evidence capable of establishing that SISD

made the adverse employment decisions about which she complains

because she took FMLA leave. 72          Instead, Smith merely asserts that

"[t] he     summary judgment record contains           sufficient evidence of

pretext and/or that Smith's absence was a motivating factor in

Defendant's       denial   of   her   request   for   sick   leave,   a   leave   of

absence, and the termination of her employment to warrant denial of

summary judgment." 73      To avoid summary judgment Smith had to present

evidence from which a reasonable fact-finder could conclude that

SISD would not have denied her application for sick bank leave and

would not have terminated her employment had she not exercised her

FMLA rights.

      The summary judgment evidence shows that Smith took FMLA leave

due to her own serious illness -- Multiple Sclerosis -- and that

upon expiration of her FMLA leave Smith could not perform the



      71
           Defendant's MSJ, Docket Entry No. 35, p. 16           ~ 48.

      72
           Plaintiff's Response, Docket Entry No. 39, p. 28.
      73
           Id. at 29.

                                        -33-
essential functions of her position and sought as a reasonable

accommodation under the ADA a six-week extension of unpaid leave.

Smith does not allege that her condition improved or changed during

the time she was on FMLA leave, or at anytime thereafter.                           To the

contrary,      Smith does not dispute and in fact                       testified at her

deposition that she was unable to provide SISD a doctor's statement

of   fitness    for   work and        that    she     applied     for    Social   Security

disability benefits asserting that she was unable to work.                                The

evidence adduced in this case is not sufficient to defeat SISD's

motion for summary judgment on Smith's FMLA retaliation claims

because no reasonable fact-finder could conclude from this evidence

that    SISD   denied    Smith's       application          for   sick    bank    leave    or

terminated her employment in retaliation for having exercised her

FMLA    rights.       Accordingly,       the        court   concludes      that   SISD     is

entitled to summary judgment on Smith's FMLA claims for retaliatory

termination and denial of sick bank leave.


                         IV.    Conclusions and Order

        For the reasons stated in § III.A, above, the court concludes

that SISD is entitled to summary judgment on Smith's claims for

violation of the ADA; for the reasons stated in§ III.B, above, the

court    concludes     that    SISD    is     entitled      to    summary    judgment     on

Smith's claims for violation of Title VII;                        and for the reasons

stated in§ III.C, above, the court concludes that SISD is entitled


                                             -34-
to summary judgment on Smith's claims for violation of the FMLA.

Accordingly,   Defendant Sweeny ISD's Motion for Summary Judgment

(Docket Entry No. 35) is GRANTED.

     SIGNED at Houston, Texas, on this 29th day of October, 2018.




                                                    LAKE
                                      UNITED STATES DISTRICT JUDGE




                               -35-
